Citation Nr: 0117670	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of postoperative repair of a right patellar tendon rupture 
and medial and lateral patellar retinaculum with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1982.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent rating for residuals of 
postoperative repair of a right patellar tendon rupture and 
medial and lateral patellar retinaculum with arthritis.  


REMAND

The veteran injured his right knee while attempting to jump 
over a badminton net in service in May 1977.  The next day, 
he underwent surgical repair of a right patellar tendon 
rupture and of the medial and lateral patellar retinaculum.  
Eventually, a June 1986 rating decision granted service 
connection and an initial noncompensable rating since May 
1986 under the criteria of Diagnostic Code 5257 for 
postoperative repair of right patellar tendon rupture and 
medial and lateral patellar retinaculum.  

The veteran did well on his right side, according to a 
September 1999 VA examination report, until he reinjured his 
right knee while fishing in 1994.  After repair surgery in 
August 1994, the veteran contends that progressive worsening 
of his right knee prevented him from continuing work as a 
manual laborer.  

A June 1995 rating decision granted a temporary total rating 
for convalescence from August 1994 to October 1994 and 
increased the rating to 10 percent since November 1994.  The 
August 1997 rating decision continued the 10 percent rating. 

In June 1999, the veteran fell off a step stool and twisted 
his back.  At a June 1999 VA office visit, he complained of 
pain in his right low back, hip, and buttock, which affected 
his mobility.  In July 1999, the veteran filed a claim for an 
increased rating for his right knee.  The September 1999 
rating decision continued the 10 percent rating, and the 
veteran perfected a timely appeal.  This matter is now before 
the Board for appellate review.  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because the effect of the veteran's disability upon his 
employability is key to the analysis of entitlement to an 
increased rating, this case must be remanded to obtain the 
veteran's employment history, Social Security Disability 
(SSD) and additional VA medical records, and a VA 
examination.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining 
employment records to confirm his work status.  In September 
1999 and January 2000, the veteran reported last working as a 
delivery driver in 1997.  In February 1997, he reported 
obtaining a job as a machine operator.  In January 2000, a VA 
examiner opined that the veteran needed retraining for a less 
physically demanding profession.  Although the veteran has 
hinted at a sparse work history since 1996, it is unclear how 
many hours per week he has worked, how much income he has 
earned, and whether any work absences and/or job terminations 
were due to his right knee problems or other disabilities, 
including substance abuse and a back disability.  Under 38 
C.F.R. § 4.16(a) (2000), marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  Id.  The Secretary shall make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  Nothing 
precludes the Secretary from providing such other assistance 
under subsection (a) to a claimant in substantiating a claim 
as the Secretary considers appropriate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   

The VA has a duty to assist the veteran in obtaining his SSD 
records and additional VA medical records.  In January 2000, 
the veteran told a VA examiner that he had filed a claim for 
SSD income.  The record does not show that the veteran's SSD 
records, including medical records, were obtained or 
confirmed as unavailable.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Although the veteran has received ongoing treatments at VA 
facilities, the record does not show that VA medical records 
since January 2000 were obtained or confirmed as unavailable.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  

A VA examination is necessary to determine the current level 
of impairment, including limitation of motion, attributable 
to the veteran's right knee disability.  Right leg range of 
motion was 5-120 degrees at the September 1999 VA 
examination.  The June 1999 and January 2000 VA examiners 
noted decreased range of motion but stated no specific ranges 
of motion.  In January 2001, the veteran appeared at a VA 
examination on a motorized scooter and claimed a complete 
inability to ambulate or move both knees due to back 
problems, and the examination was significantly compromised 
because the veteran claimed the same right knee range of 
motion of 80-100 degrees, both passively and actively.  A new 
VA examination is also necessary because the compromised VA 
examination in January 2001 did not provide a full 
description of the effects of the right knee disability upon 
the veteran's ordinary activity, whether pain could 
significantly limit functional ability during flare-ups or 
when the right knee is used repeatedly over a period of time, 
loss of range of motion portrayed in terms of the degrees of 
additional range of motion loss due to pain on use or during 
flare-ups, as well as many of the other matters listed below 
in Item 2.  If a diagnosis is not supported by the finding on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1996; he should also be requested to 
submit his W-2 forms since 1996.  After 
securing any necessary authorizations or 
releases, the RO should request and 
associate with the claims file the 
veteran's employment records since 1996 
from the veteran's employer(s).  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his right knee since January 
2000.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including VA treatment records 
since January 2000 and SSD and related 
medical records, which have not been 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his right knee 
disability.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1996.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of the right knee disability 
upon the veteran's ordinary activity; 
b) whether pain could significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time; c) loss of range 
of motion of the right knee portrayed in 
terms of the degrees of additional range 
of motion loss due to pain on use or 
during flare-ups; and d) if present, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Impairment 
attributable to other, nonservice-
connected disorders, particularly 
substance abuse and back disabilities, 
should also be specified.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 10 percent for a right knee 
disability based upon the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




